Citation Nr: 1226995	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1975.  He also served on active duty for training (ACDUTRA) from June 1965 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was certified to the Board for appellate review.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that he is entitled to service connection for hearing loss, tinnitus, headaches, and a sinus disability.  In his April 2008 notice of disagreement, he stated that while on active duty in August 1971, he experienced head trauma, and it involved temporary hearing loss.  He also indicated that his duties consisted of working as a jet engine mechanic in the airfield from 1966 to 1972, that his hearing was impaired during this assignment, and that it has not improved since.  He further stated that his headaches and sinus problems may be a result of the head injury in service, and are a direct result of military service.

Service treatment records dated in September 1970 show complaints of severe headaches intermittently for one week.  The diagnosis was tension headache.  An October 1970 service treatment record reported that the Veteran had hit his head after a fall five years earlier with a poor memory of the occurrence.  Skull X-rays were normal.  The Veteran complained of severe headaches of four months duration.  The diagnosis was tension vascular headaches.  In January 1971 the Veteran was seen again for complaints of recurring headaches.  Another January 1971 service treatment record shows complaints of recurrent headaches and a diagnosis of tension headaches.  

Additional service treatment records show that the Veteran experienced severe head trauma in August 1971, when a compressor hose with 3200 pounds of pressure struck the Veteran on the mastoid behind the left ear.  He was unconscious for several hours but did not have a skull fracture or other obvious damage except dizziness, hearing loss, and tinnitus in the left ear.  It was noted that the dizziness subsided after a month.  The Veteran's military occupational specialty was jet engine technician.

Service treatment records dated in March 1975 note that the Veteran had perennial rhinitis, polypoid degeneration of the nasal mucosa, and sinusitis.  In March 1975, the Veteran underwent a right Caldwell-luc operation and right nasal polypectomy due to severe polypoid rhinosinusitis.

The September 1975 separation examination report notes normal examination of the nose and sinuses.  Examination of the head, face, neck and scalp was noted to be abnormal.  It was noted that the Veteran experienced hearing loss in August 1971 resulting from trauma to the head, which was resolved and without complication or sequelae.  It was also noted that the Veteran had a head injury in August 1965, which resulted from a motorcycle accident.  The Veteran had a concussion and was unconscious for about three days.  He made a full recovery and has had no problems, complications, or sequelae since.  Audiogram results reflect high frequency bilateral hearing loss.

Initially, the Veteran has been afforded a VA examination for the purpose of determining the nature and etiology any current bilateral hearing loss, tinnitus, headaches, or sinus disability.  In this regard, the Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran is competent to report that he experiences difficulty hearing, ringing in the ears, headaches, and sinus problems.  Moreover, there is evidence in the service treatment records of complaints and findings of hearing loss, tinnitus, headaches, and a sinus disability.  Therefore, a VA examination or examinations is warranted in order to determine the nature and etiology of each of these claimed disabilities.

The record does not contain the Veteran's service treatment records from his period of ACDUTRA from June 1965 to November 1965.  Therefore, all attempts to obtain these service treatment records should be made.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities, specifically including his bilateral hearing loss, tinnitus, headaches, and/or sinus disability.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must attempt to obtain copies of the Veteran's service treatment records from his period of ACDUTRA from June 1965 to November 1965.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim.  If the RO is unable reasonably certain that such records do not exist or that further efforts to obtain the records would be futile, such a finding should be made in writing and the Veteran so informed.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA audio examination to determine the nature of any current bilateral hearing loss and/or tinnitus found, and, if any such disorder is present, whether any such disorder was incurred in or is due to his military service.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings, the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any current bilateral hearing loss disability and/or tinnitus, is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure and/or his head injury.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the nature of any current headaches and/or sinus disability, and, if any such disorder is present, whether any such disorder was incurred in or is due to his military service.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must fully describe all manifestations of any current headaches and/or sinus disability.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current headaches and/or sinus disability is etiologically related to the Veteran's active duty service, to include the August 1971 documented head injury during service, the multiple complaints of headaches during service in September 1970, October 1970 and January 1971, and the multiple complaints and findings of sinus problems during service from March 1975.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for all VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


